IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                            No. 79794-8-I
                       Respondent,
                                            DIVISION ONE
                v.
                                            UNPUBLISHED OPINION
 ALVARO MIRELES LARA,

                       Appellant.


       SMITH, J. — Alvaro Mireles Lara appeals his judgment and sentence for

two counts of child molestation in the second degree and two counts of child

molestation in the first degree. Mireles Lara contends that the trial court violated

his Sixth Amendment rights to confront the witnesses against him and to present

his defense when it limited his cross-examination of the victim, G.T. Mireles Lara

sought to question G.T. about her allegedly false accusation that her mother’s

subsequent boyfriend touched her inappropriately. The court limited his

questioning to the falsity of the accusation and excluded questioning as to its

nature. Mireles Lara also asserts that his counsel was ineffective by eliciting

testimony from the investigating detective as to whether she believed G.T. might

not be telling the truth.

       We conclude that the trial court did not abuse its discretion when it limited

the scope of Mireles Lara’s cross-examination of G.T. because the nature of the


 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79794-8-I/2


allegation would be relevant only as propensity evidence. To this end, the trial

court did not violate Mireles Lara’s rights to confront a witness against him or to

present his defense because he was able to attack G.T.’s credibility and present

his defense theory that G.T. lied. Additionally, because Mireles Lara failed to

show that no tactical reason existed for his counsel’s question to the detective,

Mireles Lara’s ineffective assistance of counsel claim fails. Therefore, we affirm.

                                       FACTS

       Between 2012 and 2015, Mireles Lara and Marie Sandoval were in a

dating relationship. Sandoval and her daughter, G.T., first moved in with Mireles

Lara in 2013. G.T. later testified that she and Mireles Lara would play wrestle

and that he would tickle her. She alleged that the first incident of Mireles Lara

inappropriately touching her occurred in 2014. G.T. testified that after this first

incident, the inappropriate touching continued, but she could not remember how

many times Mireles Lara molested her that year. She testified that some of the

incidents occurred after she and Mireles-Lara wrestled.

       In early 2015, G.T. told her mother that Mireles Lara had been

inappropriately touching her. Sandoval testified that she confronted Mireles Lara

about the allegation, which he denied. Sandoval testified that at the time, she did

not know who to believe, and after moving out for a couple of months, she and

her children moved back in with Mireles Lara. G.T. maintained her account of

the assaults, and she later testified that shortly after moving back in, Mireles Lara

again touched her inappropriately and had her touch him inappropriately.

       In early 2016, Sandoval left Mireles Lara. The incidents between G.T. and




                                              2
No. 79794-8-I/3


Mireles Lara went unreported until October 2016 when G.T. filled out a school

survey alleging that she had experienced sexual harassment. G.T. had been

referring to an incident where one of her peers touched her posterior. Based on

her response, Elaine Moy, G.T.’s school counselor, interviewed G.T. During the

interview, G.T. disclosed that Mireles Lara had assaulted her. Moy called Child

Protective Services, and King County Sheriff’s Detective Robin Ostrum was

assigned to investigate G.T.’s allegations. Detective Ostrum interviewed G.T.

and G.T.’s mother. Detective Ostrum also interviewed Mireles Lara at his home.

He denied the allegations and claimed that after G.T. made the accusation

against him to her mother, G.T. apologized to him.

      In May 2017, G.T. told Moy that Sandoval’s new boyfriend, Michael

Rodriguez, touched her inappropriately and “wrestl[ed] with her a lot,” making her

uncomfortable. Later that day, however, Sandoval called the school and had

G.T. tell Moy that the allegation was false. When Detective Ostrum interviewed

G.T. about this allegation, G.T. said that Rodriguez “had not really touched her,

but she had gotten scared and uncomfortable” that he would “do to her what her

mom’s ex-boyfriend[, Mireles Lara,] had done.” During the defense’s interview

with G.T., she also made an allegation against Mireles Lara’s son.

                                  PROCEDURE

      In February 2019, the State charged Mireles Lara with two counts of child

molestation in the second degree and two counts of child molestation in the first

degree.

      Pretrial, Mireles Lara moved to introduce evidence regarding G.T.’s




                                            3
No. 79794-8-I/4


allegations against Rodriguez and Mireles Lara’s son. He sought to cross-

examine G.T. on the matter as evidence that G.T. “would[,] . . . as a matter of . . .

course[,] make this accusation, a similar accusation against other people.” The

court concluded that any such evidence or questioning of G.T. was inadmissible

under State v. Lee, 188 Wash. 2d 473, 396 P.3d 316 (2017), and excluded any

reference to the specifics of the allegations in Mireles Lara’s opening statement.

       At trial, Mireles Lara again sought to question G.T. about the allegation

against Rodriguez. The trial court said it was propensity evidence and noted that

Mireles Lara had not shown evidence of motive. Thus, the court limited the

scope of Mireles Lara’s cross-examination of G.T. to whether or not G.T. had

ever made a false allegation against someone in the same household.

       During its direct examination of G.T., the State asked her whether she had

ever “accused another person that [she lived] with to Elaine Moy,” and G.T.

responded that she could not remember. On cross-examination, however, G.T.

admitted “it” was false:

              Q. . . . Do you remember the question that counsel asked
       you? Ms. Gregoire asked you about an allegation that you made,
       may have made.
              A. I don’t remember. I don’t remember.
              Q. So, so would you remember if you called your friend
       and told Ms. Moy that what you had reported earlier was false?
              A. Oh, yes. Yes, it was false.

Thereafter, the State called Moy to the stand to clarify that the recanted

allegation had nothing to do with Mireles Lara.

       Also during trial, Mireles Lara’s counsel asked Detective Ostrum whether

“any of [G.T.’s] answers suggest[ed] to [her] that [G.T.] might not be telling the




                                             4
No. 79794-8-I/5


truth.” Detective Ostrum replied, “[T]here was nothing that screamed out to me

[that] this kid’s lying like crazy.”

       A jury found Mireles Lara guilty on all four counts.

                                          ANALYSIS

                                Sixth Amendments Rights

       Mireles Lara contends that when it limited his cross-examination of G.T.

with regard to the nature of G.T.’s false allegation against Rodriguez, the trial

court violated his Sixth Amendment rights to confront an adverse witness and to

present a defense. We disagree.

       The Sixth Amendment to the United States Constitution and article I,

section 22 of our state constitution protect a defendant’s right to confront an

adverse witness and their right to present a defense. When reviewing a claim

that an evidentiary ruling violated a defendant’s Sixth Amendment rights, we

apply a two-step review process. State v. Arndt, 194 Wash. 2d 784, 797-98, 453
P.3d 696 (2019). First, we “review the trial court’s individual evidentiary rulings

for an abuse of discretion,” and second, we “consider de novo the constitutional

question of whether these rulings deprived [the defendant] of [their] Sixth

Amendment right[s].” Arndt, 194 Wash. 2d at 797-98.

                                       Evidentiary Ruling

       Mireles Lara asserts that the evidence was admissible and that the trial

court erred in ruling otherwise. We disagree.

       Under ER 404(b), “[e]vidence of other crimes, wrongs, or acts is not

admissible to prove the character of a person in order to show action in




                                                  5
No. 79794-8-I/6


conformity therewith.” However, under ER 608(b), “[s]pecific instances of the

conduct of a witness, for the purpose of attacking or supporting the witness’

credibility, . . . may, . . . in the discretion of the court, if probative of truthfulness

or untruthfulness, be inquired into on cross examination of the witness.” Such

“credibility evidence may include specific instances of lying, though ‘their

admission is highly discretionary under ER 608(b).’” Lee, 188 Wash. 2d at 488

(quoting State v. Kunze, 97 Wash. App. 832, 859, 988 P.2d 977 (1999)).

       Here, the information regarding the nature of the allegation against

Rodriguez goes beyond the evidence necessary to show G.T.’s character for

untruthfulness under ER 608(b) and runs afoul of ER 404(b). Specifically, while

testimony regarding her false accusation provides evidence to impeach G.T.’s

credibility, testimony that she allegedly lied about Rodriguez having touched her

stomach can be relevant only to show that she also lied about Mireles Lara

having touched her inappropriately. It therefore is relevant only to show action in

conformity therewith, which is inadmissible under ER 404(b). Accordingly, we

conclude that the trial court did not abuse its discretion in limiting cross-

examination.

       Mireles Lara asserts that the allegations were admissible under ER 404(b)

to show motive of “garner[ing] attention from adults.” He contends that the

allegations were similar enough to show motive because both involved

Sandoval’s boyfriends, occurred after wrestling, and were reported to Moy. His

assertion fails for two reasons. First, G.T. asserted that Mireles Lara rubbed her

breasts and genitals and made her touch his genitals. But her allegation against



                                                 6
No. 79794-8-I/7


Rodriguez was only that he touched her stomach, patted her breasts and private

area, and “slapped her butt.” She also stated that Mireles Lara touched her

inappropriately on countless occasions, in varying circumstances, but she

alleged that Rodriguez had touched her only once. Thus, contrary to Mireles

Lara’s assertion, the allegations were not similar enough to evidence motive

because the allegation against Rodriguez was distinguishable in its details and

its number.

       Second, the allegation against Rodriguez came after the allegations

against Mireles Lara. Thus, the specifics of the accusation could not show that

G.T.’s false allegation against Rodriguez and the attention she received

therefrom motivated her to falsely accuse Mireles Lara. Accordingly, there is no

evidence of motive connecting the allegations, and the trial court’s evidentiary

ruling was not an abuse of discretion.

                            Right To Confront a Witness

       Mireles Lara contends that, whether or not the trial court abused its

discretion in limiting his cross-examination of G.T., the evidentiary ruling violated

his right to confront a witness. We disagree.

       When reviewing a claim that the trial court’s limitation on cross-

examination violated the defendant’s right to confront a witness under the federal

and state constitutions, “[w]e apply a three-part test.” Lee, 188 Wash. 2d at 486,

488.

       “First, the evidence must be of at least minimal relevance. Second,
       if relevant, the burden is on the State to show the evidence is so
       prejudicial as to disrupt the fairness of the fact-finding process at
       trial. Finally, the State’s interest to exclude prejudicial evidence



                                              7
No. 79794-8-I/8


       must be balanced against the defendant’s need for the information
       sought, and only if the State’s interest outweighs the defendant’s
       need can otherwise relevant information be withheld.”

Lee, 188 Wash. 2d at 488 (quoting State v. Darden, 145 Wash. 2d 612, 622, 41 P.3d
1189 (2002)). “The confrontation clause primarily protects ‘cross-examination

directed toward revealing possible biases, prejudices, or ulterior motives of the

witness as they may relate directly to issues or personalities in the case at

hand.’” Lee, 188 Wash. 2d at 489 (quoting Davis v. Alaska, 415 U.S. 308, 316, 94
S. Ct. 1105, 39 L. Ed. 2d 347 (1974)).

       Lee controls our analysis. There, Donald Ormand Lee was convicted of

two counts of third degree rape of a child. 188 Wash. 2d at 478. The victim, J.W.,

had falsely accused another person of rape before she accused Lee. Lee, 188
Wash. 2d at 478-79. On appeal, Lee asserted that the trial court violated his right to

confront a witness when it prohibited him from asking whether J.W. ever reported

a false rape accusation and, instead, allowed Lee only to ask whether J.W. had

ever made a false accusation about another person to the police. Lee, 188
Wash. 2d at 480. Our Supreme Court held that the trial court did not abuse its

discretion in limiting the scope of Lee’s cross-examination of J.W. Lee, 188
Wash. 2d at 478. It further held that such limitation did not violate Lee’s

constitutional right to confront a witness because “the excluded information had

minimal probative value in light of legitimate state interests.” Lee, 188 Wash. 2d at

486.

       Similarly, here, the nature of the allegation was only of minimal relevance.

Specifically, as to the first part of our analysis, because Mireles Lara presented




                                             8
No. 79794-8-I/9


no evidence that the allegation showed motive, it was relevant only to ask the

jury to infer that, because G.T. had made a false sexual assault allegation at a

later time, she also falsely accused Mireles Lara. And “[e]vidence intended to

paint the witness as a liar is less probative than evidence demonstrating a

witness’ bias or motive to lie in a specific case.” Lee, 188 Wash. 2d at 489. Thus,

the evidence had a very low probative value.

       As to the second part of our analysis, the State had an important interest

in preventing questioning into the nature of the allegation because the evidence

would disturb the fact-finding process. In particular, it could prejudice the jury

into believing that G.T. had a propensity to lie about being molested by her

mother’s boyfriends. And “[w]e typically disfavor evidence intended to suggest

that because a person acted wrongfully in the past, [they] must also be doing so

now.” Lee, 188 Wash. 2d at 490 (citing ER 404(b)). Accordingly, the potential for

prejudice against G.T., and thereby the fact-finding process, was extremely high.

       Finally, like in Lee, the State’s important interest in excluding the

prejudicial information outweighs its low probative value. For these reasons, the

trial court’s limitation on Mireles Lara’s cross-examination of G.T. did not violate

his right to confront her.

       Mireles Lara contends that Lee does not control because, there, “Lee did

not seek review of whether the trial court abused its [discretion] in making the

evidentiary ruling.” Mireles Lara misconstrues the issue in Lee. There, the court

stated that the only question before it was “whether the confrontation clause

permitted Lee to specify that J.W.’s prior false allegation involved rape.” 188




                                              9
No. 79794-8-I/10


Wn.2d at 486. But because this question requires a court to review whether the

trial court abused its discretion in its evidentiary ruling, the court necessarily

answered that question. Thus, as discussed above, Lee controls.1

                             Right To Present a Defense

       Mireles Lara asserts that the trial court’s limitation of his cross-

examination also violated his right to present a defense. We disagree.

       When reviewing whether a trial court’s evidentiary ruling violated a

defendant’s right to present a defense, we balance the State’s interest in

excluding the evidence against the defendant’s need for the information that they

seek to admit. Arndt, 194 Wash. 2d at 812.

       In Arndt, a jury convicted Shelly Arndt of aggravated first degree murder

and first degree arson. 194 Wash. 2d at 789. The trial court had limited the

testimony of Arndt’s expert witness, and the limitation resulted in the expert’s

inability “to present his opinion that the fire should have been classified as

‘undetermined’ rather than ‘incendiary.’” Arndt, 194 Wash. 2d at 796. On appeal,

Arndt contended that this violated her right to present a defense. Arndt, 194
Wash. 2d at 797. Our Supreme Court concluded that “[d]espite placing significant

limitation on” Arndt’s expert’s testimony, the trial court did not violate her Sixth

Amendment right. Arndt, 194 Wash. 2d at 814. The court reasoned that “Arndt’s

proffered evidence was not excluded entirely and [her expert] was able to testify



       1  Mireles Lara’s reliance on dissimilar case law also is unpersuasive.
State v. York, 28 Wash. App. 33, 35-36, 621 P.2d 784 (1980) (concluding that
where the witness was the only witness of the alleged criminal conduct and the
sought-after cross-examination was the only way to impeach that witness’s
credibility, the trial court erred in limiting cross-examination).


                                              10
No. 79794-8-I/11


at length for the defense, disputing [the State’s expert’s] conclusions and

proposing an alternative” causal theory to support Arndt’s defense. Arndt, 194
Wash. 2d at 813.

       Here, despite the limitation on his cross-examination of G.T., Mireles Lara

still presented his central defense theory: G.T. falsely accused another

household member, she falsely accused Mireles Lara, and the State’s witnesses

rushed to believe G.T.’s allegations against him. And Mireles Lara was able to

attack G.T.’s credibility on multiple grounds. Specifically, he emphasized that

“[G.T.] showed up in Elaine Moy’s office and made an allegation about another

member of that household and that very same day called back and said it was

false.” He also stressed G.T.’s statement to Moy that a boy at her school

touched her posterior and her accusation against Mireles Lara’s son that he too

sexually molested her. In closing arguments, Mireles Lara asserted that these

false accusations indicate a pattern of lying by G.T. Clearly, Mireles Lara

presented his theory that G.T. was motivated by positive attention to make false

accusations and that G.T. lied as a pattern with regard to sexual assault and

harassment allegations. Accordingly, the defendant’s need for the information

pertaining to the nature of the allegation was minimal, and the prejudicial nature

significant, resulting in a balance in favor of the State. Thus, the trial court’s

evidentiary ruling did not violate his right to present his defense.2

       Mireles Lara disagrees and relies on State v. Jones for its proposition that




       Because we conclude there was no error, we do not reach Mireles Lara’s
       2

harmless error argument.


                                              11
No. 79794-8-I/12


no State interest could be compelling enough to exclude evidence of “extremely

high probative value.” 168 Wash. 2d 713, 721, 230 P.3d 576 (2010). But in Jones,

the defendant sought to elicit testimony regarding “sexual conduct

contemporaneous with [the] alleged criminal act,” which the defendant asserted

showed the victim’s consent. 168 Wash. 2d at 717. Consent was the only defense

the defendant asserted. Jones, 168 Wash. 2d at 718. Here, on the other hand, the

testimony is not being admitted to show consent. Indeed, no consent can be

given in this circumstance. In addition, as discussed above, the evidence has a

very low probative value, and Mireles Lara still presented his defense theory.

Thus, Jones is not persuasive.

                         Ineffective Assistance of Counsel

       Mireles Lara asserts that his counsel was ineffective when he elicited

specific testimony from Detective Ostrum. We disagree.

       “We review an ineffective assistance of counsel claim de novo.” State v.

Shaver, 116 Wash. App. 375, 382, 65 P.3d 688 (2003). To succeed on a claim for

ineffective assistance of counsel, a defendant “must show (1) that defense

counsel’s conduct was deficient, i.e., that it fell below an objective standard of

reasonableness; and (2) that the deficient performance resulted in prejudice, i.e.,

that there is a reasonable possibility that, but for the deficient conduct, the

outcome of the proceeding would have differed.” State v. Reichenbach, 153
Wash. 2d 126, 130, 101 P.3d 80 (2004).

       Under the first prong, we employ “a strong presumption that defense

counsel’s conduct is not deficient.” Reichenbach, 153 Wash. 2d at 130. “However,




                                             12
No. 79794-8-I/13


there is a sufficient basis to rebut such a presumption where there is no

conceivable legitimate tactic explaining counsel’s performance.” Reichenbach,
153 Wash. 2d at 130. We consider all of the surrounding circumstances when

deciding whether the counsel’s performance was deficient. State v. Estes, 188
Wash. 2d 450, 458, 395 P.3d 1045 (2017).

       Here, Mireles Lara’s claim fails on the first prong. His trial counsel asked

the question to bolster his defense theory that the State’s witnesses believed

G.T. without further investigation. The entirety of the exchange is as follows:

                Q: . . . Did any of [G.T.]’s answers suggest to you that she
       might not be telling the truth?
                A. I did -- you know, just as far as my observations of her
       and listening to her, there was nothing that screamed out to me this
       kid’s lying like crazy. I did not get that sense from her.
                       But again, without some other frame of reference or
       other information –
                Q. Sure.
                A. -- again, I’m not in a place where I can challenge what
       she is saying to me.
                Q. Did it concern you that she didn’t remember when the
       first time happened?
                A. Absolutely not.
                Q. Okay. And did it concern you that she didn’t remember
       the first time?
                A. Absolutely not.

In closing statements, counsel emphasized that there was no corroborating

evidence of G.T.’s allegations and that the situation involved the “perfect storm of

a rush to judgment.” He called Detective Ostrum “a fairy godmother” and

explained:

       [S]he interviewed Alvaro, but, but she didn’t ask him questions
       about his version or his account and with each -- other than [G.T.],
       she didn’t go back and talk to one witness again to compare the
       information that she had received from the other witnesses.
              Is that, is that behavior, that investigation, consistent with



                                            13
No. 79794-8-I/14


      conducting an investigation, with trying to find the truth?

Where counsel’s challenged conduct supports its defense theory, performance is

not deficient. See, e.g., State v. Breitung, 173 Wash. 2d 393, 399-401, 267 P.3d
1012 (2011) (holding that where the defense theory was that no assault

occurred, the defendant’s counsel did not err when it did not request a lesser

included offense instruction). Counsel’s questioning, in the context of the

defense theory, shows that counsel elicited the testimony to support its theory

that Detective Ostrum jumped to the conclusion that G.T. was telling the truth

and took G.T. at her word. Therefore, we conclude that Mireles Lara’s counsel’s

performance was not deficient, and Mireles Lara’s claim fails.

      We affirm.




WE CONCUR:




                                            14